260 S.W.3d 372 (2008)
David J. HOLMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67644.
Missouri Court of Appeals, Western District.
January 29, 2008.
Susan Lynn Hogan, State Public Defender Office, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, Shaun MacKelprang and Mary H. Moore, Office of Attorney General, Jefferson City, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and THOMAS H. NEWTON, Judge.

ORDER
David J. Holman appeals from the denial of his Rule 24.035 motion for ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).